     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.1 Page 1 of 14



 1 ADAM L. BRAVERMAN
   United States Attorney
 2 BRUCE C. SMITH
   Assistant U.S. Attorney
 3 California State Bar No. 078225
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8266
   E-mail: bruce.smith@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No. '18CV2697 DMS NLS
11                            Plaintiff,          COMPLAINT FOR
                                                  FORFEITURE
12         v.
13   $22,120.00 IN U.S. CURRENCY,
14                            Defendant.
15
16        By way of complaint against the defendant $22,120.00 IN
17 U.S. CURRENCY (A$22,120 in currency@), plaintiff UNITED STATES
18 OF AMERICA alleges:
19        1.    This Court has jurisdiction over this action by
20 virtue of the provisions of Title 28, United States Code,
21 Section       1355(a)       and   Title     21,     United      States     Code,
22 Section 881(a)(6), because the defendant $22,120 in currency
23 constitutes money furnished or intended to be furnished in
24 exchange for a controlled substance, or proceeds traceable to
25 an     exchange      for    controlled     substances      in   violation      of
26 Chapter 13 of Title 21, United States Code.
27        2.    Venue    is    proper    in    this    district     pursuant      to
28 //

     USAO:2018v00333:BCS/bfs
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.2 Page 2 of 14


1 Title 28,          United   States    Code,       Section    1395     because    the
2 defendant $22,120 in currency was found in this district.
3         3.    On    June    27,    2018,    in    the   Southern      District    of
4 California, at the San Diego International Airport (ASDIA@),
5 members of the San Diego Integrated Narcotics Task Force
6 (ANTF@) Commercial Interdiction Unit were on duty, seeking to
7 intercept and seize controlled substances and proceeds from
8 the       sales      of     controlled          substances        passing   though
9 the airport.
10              A.     The Task Force officers (“TFO”) were trained and
11 experienced, and knew that persons engaged in the commercial
12 interstate distribution of controlled substances frequently
13 used SDIA, and the aircraft that arrived and departed there,
14 to      distribute         controlled          substances        throughout     the
15 United States.
16              B.    The     Task    Force       officers     were    trained     and
17 experienced, and knew that persons engaged in the commercial
18 interstate distribution of controlled substances frequently
19 used SDIA, and the aircraft that arrived and departed there,
20 to transport drug sales proceeds and funds to be used to
21 purchase drugs in and out of San Diego.                     Those proceeds and
22 funds were usually in the form of United States currency.
23              C.    The     Task    Force       officers     were    trained     and
24 experienced,        and    knew    persons      engaged     in    the   commercial
25 interstate           distribution          of      controlled           substances
26 frequently used couriers to transport controlled substances,
27 drug sales proceeds, and funds to be used to purchase drugs
28 in and out of San Diego.            SDIA and the aircraft that arrived



                                              2
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.3 Page 3 of 14


 1 and departed there are relied upon as a means of sending and
 2 receiving such couriers.
 3        4.     On or about June 27, 2018, NTF Task Force officers
 4 and Drug Enforcement Administration (ADEA@) agents assigned
 5 to NTF Team 8 at SDIA learned that AL JACKSON (“JACKSON”) was
 6 traveling          from    Gulf     Port,          Mississippi       to    SDIA     aboard
 7 United Airlines Flight 1919.
 8               A.    JACKSON was traveling from Mississippi to SDIA
 9 on    a     one-way       ticket,   purchased          within    24       hours    of   the
10 scheduled departure time for the flight.
11               B.    JACKSON, a resident of Biloxi, Mississippi, did
12 not purchase a ticket for a return flight.
13               C.    The     Task    Force      officers      learned       JACKSON      was
14 flying with no checked luggage.
15               D.    The TFOs and DEA agents had specialized training
16 and were experienced in investigating illegal drug and drug
17 currency couriers. They knew the purchase of a cross-country,
18 one-way airline flight ticket less than 24 hours before
19 departure is unusual, and can be indicative the traveler is
20 an illegal drug or drug currency courier.
21               E.    The     TFOs    and     DEA       agents     knew      the    general
22 traveling public will purchase round-trip airline tickets
23 weeks       or     even      months       in       advance      of    the        scheduled
24 departure date.
25               F.    An advance round-trip ticket purchase results in
26 lower fares for the traveler.                       Purchasing an airline ticket
27 even a week in advance of departure all but guarantees one
28 will pay the highest fare.


                                                  3
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.4 Page 4 of 14


 1              G.    The TFOs and DEA agents had specialized training
 2 and were experienced in investigating illegal drug and drug
 3 currency couriers.           They knew illegal drug and drug currency
 4 couriers often times do not know when drugs or currency will
 5 be available for transport until the last minute.                     The nature
 6 of illegal drug trafficking, and its uncertainties, often
 7 compels couriers and their employers to purchase airline
 8 tickets close to the departure date.
 9              H.    The     TFOs    and    DEA     agents    were   trained     and
10 experienced, and knew the Southern District of California is
11 a primary source region for controlled substances cultivated
12 and manufactured on the west coast of the United States
13 (“west coast”), Latin America, and elsewhere.
14              I.    The     TFOs    and    DEA     agents    were   trained     and
15 experienced, and knew controlled substances cultivated and
16 manufactured        on   the      west    coast,    in     Latin   America,    and
17 elsewhere were sent and distributed for resale from source
18 regions such as San Diego to all points north and east within
19 the United States.             In their experience, Mississippi was a
20 known destination market for controlled substances.
21        5.    The    TFOs     and    DEA        agents    researched   JACKSON’s
22 criminal history.
23              A.    JACKSON had a history of arrests in the State of
24 Mississippi for, among other things, in 2013 for illegal
25 possession of controlled substances, possession of marijuana,
26 and illegal possession of a controlled drug.
27              B.    JACKSON had a history of arrests in the State of
28 //


                                              4
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.5 Page 5 of 14


 1 Louisiana         and   a    conviction       in   2014   for   possession        of
 2 marijuana, a controlled substance.
 3        6.    On June 27, 2018, just before 10:45 a.m. in SDIA
 4 Terminal Two, Gate 39, the TFOs and DEA agents prepared for
 5 the      arrival        of    United      Airlines          Flight       1919     and
 6 passenger JACKSON.
 7        7.    At     approximately         10:45       a.m.,     shortly         after
 8 United Airlines Flight 1919 landed, the TFOs and DEA agents,
 9 armed with a physical description of JACKSON, located him as
10 he     exited     the   jet    way     from    Gate    39     and    walked      into
11 the terminal.
12              A.    The TFOs and DEA agents noted JACKSON was wearing
13 a dark grey T-shirt, jeans, and was carrying a teal colored
14 fabric carry-on bag.
15        8.    DEA Special Agent Beauchamp (“Agent Beauchamp”) and
16 DEA Special Agent Hein (“Agent Hein”) walked up to JACKSON,
17 identified themselves as law enforcement officers, and showed
18 JACKSON their respective credentials.
19              A.    Agent Beauchamp assured JACKSON he was not in
20 trouble, and asked to speak with JACKSON about his travels.
21              B.    JACKSON     told    Agent       Beauchamp    he       flew    from
22 Mississippi to San Diego.
23              C.    JACKSON      told    Agent      Beauchamp        he   lived    in
24 San Diego, but did not know the name of the district or area
25 of San Diego where he lived, nor did he know the address of
26 his San Diego residence.
27              D.    In response to Agent Beauchamp’s request for
28 //


                                             5
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.6 Page 6 of 14


 1 identification,            JACKSON           produced          a      Mississippi
 2 driver’s license.
 3              E.   JACKSON      changed       his    story,     and    told    Agent
 4 Beauchamp he was from Mississippi, but was trying to move to
 5 San Diego.
 6              F.   JACKSON     told    Agent        Beauchamp       while   visiting
 7 San Diego, he planned to stay with friends but he did not
 8 know his friends’ address, nor did he know their names.
 9              G.   JACKSON told Agent Beauchamp he planned to stay
10 in San Diego for three (3) or four (4) days.
11        9.    Agent    Beauchamp      asked    JACKSON      for      permission   to
12 search the contents and interior spaces of JACKSON’S teal
13 colored carry-on bag.
14              A.   JACKSON granted consent to examine his carry-on
15 bag, and handed it to Agent Hein.
16              B.   Agent Beauchamp asked JACKSON how much money he
17 was carrying.
18              C.   JACKSON     acknowledged          he   was   carrying      money,
19 pointed to a white cloth bag in his teal colored carry-on
20 bag, but said he did not know the dollar amount.
21        10. While examining the contents of JACKSON’S carry-on
22 bag, Agent Hein discovered a large amount of U.S. currency in
23 the white cloth bag.
24              A.   The currency in the white cloth bag was divided
25 into approximately 13 bundles.
26              B.   Each of the bundles of currency was secured with
27 rubber bands.
28 //


                                            6
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.7 Page 7 of 14


1               C.   The    TFOs    and     DEA   agents     were   trained       and
2 experienced, and knew it was common for drug currency couriers
3 not to know the dollar amount of money they were transporting.
4                D. The     TFOs    and     DEA   agents     were   trained       and
5 experienced, and knew drug currency couriers do not own the
6 money they transport.
7               E.   The    TFOs    and     DEA   agents     were   trained       and
8 experienced, and knew drug currency couriers are typically
9 hired to perform a discreet task.                    They are given an amount
10 of currency and a set of instructions relative to their
11 journey.       They are told where to take the money, how to get
12 there, and how or to whom it is to be delivered.                       They are
13 not, however, always told the dollar amount of the currency
14 they are transporting.
15              F.   The    TFOs    and     DEA   agents     were   trained       and
16 experienced, and knew it is also common for the currency
17 carried by drug currency couriers to be subdivided into
18 smaller lots or bundles, and secured with rubber bands.
19        11. JACKSON agreed to accompany the officers to the
20 nearby SDIA NTF office, where the contents of JACKSON’S bag
21 could be examined in a private setting, away from the crowds
22 of travelers in the SDIA terminals.
23              A.   Agent Beauchamp repeated to JACKSON he was not
24 under arrest, and was free to leave.
25              B.   JACKSON       walked       with     Agent   Beauchamp        and
26 Agent Hein to the nearby SDIA NTF office.
27        12. After arriving at the NTF office, Agent Beauchamp
28 //


                                            7
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.8 Page 8 of 14


1 again told JACKSON he was not under arrest and he was free
2 to leave.
3               A.   Agent Beauchamp and JACKSON continued to discuss
4 JACKSON’S plans for his visit to San Diego.
5               B.   JACKSON told Agent Beauchamp he was going to
6 stay at the home of a friend in San Diego, but did not know
7 the district or area of San Diego where the friend lived, nor
8 did JACKSON know the friend’s address.
9               C.   Although      JACKSON       said    he   was     planning     to
10 relocate to San Diego, he did not research the area and had
11 no    idea    where     in    the   San   Diego      region   he    would      shop
12 for housing.
13        13. Upon opening JACKSON’S carry-on bag and examining
14 the currency in the white cloth bag, the agents immediately
15 realized JACKSON was transporting an unusually large amount
16 of money.
17              A.   Given that JACKSON was only 23 years of age, the
18 agents were curious about JACKSON’S personal finances.
19              B.   JACKSON said in 2016, when he was 21 years of
20 age, he worked as an electrician for his uncle.
21              C.   JACKSON said his uncle paid him $23.00 per hour,
22 but JACKSON was paid “in cash.”
23              D.   The    agents     asked     for    the   uncle’s    telephone
24 number, so they could call the uncle and confirm JACKSON’S
25 work     history,       but   JACKSON     refused     to   give     the   agents
26 that information.
27              E.   JACKSON told the agents he had no documentation,
28 //


                                             8
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.9 Page 9 of 14


 1 or proof of any type, supporting his work or income history
 2 with his uncle.
 3              F.   JACKSON told Agent Beauchamp his earnings as an
 4 electrician were not documented in his income tax returns
 5 because he did not file income tax returns.
 6        14.    Agent Beauchamp asked JACKSON about his employment
 7 and income history since 2016.
 8              A.   JACKSON told Agent Beauchamp he was actively
 9 employed as a professional “rap” or “hip-hop” performer.
10              B.   JACKSON      explained      other    such     artists        paid
11 JACKSON to perform and appear in their recordings and videos.
12              C.   When the agents asked for JACKSON’S “stage” or
13 performing name, JACKSON declined to disclose it.
14              D.   When the agents asked for JACKSON to guide them
15 to images or videos on social media of JACKSON performing,
16 JACKSON declined to do so.
17              E.   JACKSON told the agents he had no documentation,
18 or proof of any type, supporting his work or income history
19 as a professional “rap” or “hip-hop” performer.
20              F.   JACKSON told Agent Beauchamp his earnings as a
21 professional “rap” or “hip-hop” performer were not documented
22 in his income tax returns because he did not file income
23 tax returns.
24        15. Agent Beauchamp asked JACKSON several times to state
25 the dollar amount of the currency he was carrying.
26              A.   Each time JACKSON was called upon to state the
27 dollar amount of the currency in his bag, he offered a
28 different total.


                                            9
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.10 Page 10 of 14


1                B.   At one point, JACKSON told Agent Beauchamp he
2 was carrying $10,000.00.
3                C.   Later in the conversation, JACKSON told Agent
4 Beauchamp he was carrying $12,000.00.
5                D.   At another point in the interview, JACKSON told
6 Agent Beauchamp he was carrying $15,000.00.
7                E.   It was readily apparent to Agent Beauchamp and
8 the other agents JACKSON had no idea how much money he
9 was transporting.
10               F.   The      TFOs   and    DEA   agents    were      trained      and
11 experienced, and knew that it was common for drug currency
12 couriers       not    to    know    the   dollar    amount     of    money     they
13 were transporting.
14               G.   The      TFOs   and    DEA   agents    were      trained      and
15 experienced, and knew drug currency couriers do not own the
16 money they transport.
17               H.   The      TFOs   and    DEA   agents    were      trained      and
18 experienced, and knew drug currency couriers are typically
19 hired to perform a discreet task.                  They are given an amount
20 of      currency      and     a    set    of    instructions        relative      to
21 their journey.         They are told where to take the money, how to
22 get there, and how or to whom it is to be delivered.                           They
23 are not, however, always told the dollar amount of the
24 currency they are transporting.
25               I.   The      TFOs   and    DEA   agents    were      trained      and
26 experienced, and knew it is also common for drug currency
27 couriers, when contacted by law enforcement, to understate
28 the amount of money they are transporting.


                                             10
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.11 Page 11 of 14


 1         16. Agent Beauchamp asked JACKSON to explain why the
 2 currency inside the white cloth bag was subdivided into
 3 bundles and secured with networks of rubber bands.
 4               A.     JACKSON       said    he    divided   the    currency       by
 5 denomination to keep track of the total.
 6               B.     The    TFOs     and   DEA    agents   were   trained        and
 7 experienced, and knew it is common for the currency carried
 8 by drug currency couriers to be subdivided into smaller lots
 9 or bundles, and secured with rubber bands.
10         17. The currency discovered in the white cloth bag in
11 JACKSON’S          teal    colored    carry-on    bag   was   subdivided     into
12 approximately 13 bundles, each secured by rubber bands.
13         18. The currency concealed in the white cloth bag was
14 combined, counted, and determined to have a dollar value of
15 $22,120.00, not $10,000.00, or $12,000.00, or $15,000.00 as
16 stated earlier by JACKSON.
17         19. The currency concealed in the white cloth bag is the
18 defendant $22,120 in currency.
19         20. The defendant $22,120 in currency was made up of 629
20 bills, in five (5) different denominations.
21               A.     The defendant $22,120 in currency consisted of
22 124 $100.00 bills, one (1) $50.00 bill, 465 $20,000.00 bills,
23 35 $10.00 bills, and four (4) $5.00 bills.
24               B.     Of the 629 bills making up the defendant $22,120
25 in currency, the great majority of the bills, to wit, 465,
26 were in the $20.00 denomination.
27         21. The TFOs and DEA agents had specialized training and
28 were experienced in investigating illegal drug traffickers


                                              11
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.12 Page 12 of 14


 1 and drug currency couriers.                   They knew illegal street drug
 2 sales were virtually always conducted as an exchange of drugs
 3 for currency.
 4               A.   The most common denomination used in illegal
 5 street drug transactions was the $20.00 bill.
 6               B.   Approximately 75% of the defendant $22,120 in
 7 currency was made up of $20.00 bills.
 8         22. On     June    27,    2018,      at    the        SDIA    NTF    office,    in
 9 JACKSON’S presence, TFO Aiken, a trained and experienced
10 narcotic        detection        dog    handler,         used        his    trained    and
11 certified narcotic detection dog, “Bagherra”, to conduct an
12 examination of the defendant $22,120 in currency.
13               A.   TFO     Aiken       and     Bagherra         were        trained    and
14 certified as a dog handler and narcotic detection dog team.
15               B.   Bagherra was trained to display a behavior or
16 Aalert@ when she encountered the scents or odors of a variety
17 of controlled substances.
18               C.   TFO    Aiken        was     trained         and     experienced      in
19 recognizing Bagherra’s trained behaviors or alerts.
20               D.   When     exposed       to      the     defendant          $22,120    in
21 currency, Bagherra alerted to the presence of the scent of
22 one or more controlled substances upon the currency.
23               E.   TFO    Aiken        observed         the     alert,       told     Agent
24 Beauchamp of the alert, and explained its significance.
25         23. The defendant $22,120 in currency was seized for
26 forfeiture by the DEA as currency constituting proceeds of
27 the purchase(s) of controlled substances, and money possessed
28 //


                                                12
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.13 Page 13 of 14


1 with        the     intent     to     be        furnished     in    exchange       for
2 controlled substances.
3          24. The defendant $22,120 in currency constitutes money
4 furnished or intended to be furnished in exchange for a
5 controlled substance, in violation of Chapter 13, Title 21,
6 United States Code.
7          25. Alternatively,          the   defendant        $22,120    in    currency
8 constitutes          proceeds       of,    or    proceeds     traceable      to,   an
9 exchange          for    a   controlled         substance,     in     violation    of
10 Chapter 13, Title 21, United States Code.
11         26. Alternatively, the defendant $22,120 in currency was
12 used or intended to be used to facilitate an exchange for a
13 controlled substance, in violation of Chapter 13, Title 21,
14 United States Code.
15         27. As a result of the foregoing, the defendant $22,120
16 in currency is liable to condemnation and to forfeiture to
17 the United States for its use in accordance with Title 21,
18 United States Code, §881(a)(6).
19         28. The        defendant    $22,120       in   currency      is    presently
20 deposited within the jurisdiction of this Court.
21 //
22 //
23 //
24
25
26
27
28


                                              13
     Case 3:18-cv-02697-DMS-NLS Document 1 Filed 11/29/18 PageID.14 Page 14 of 14


1          WHEREFORE, the United States prays that due process issue
2 to      enforce     the    forfeiture      of   the   defendant      $22,120      in
3 currency, and that due notice be given to all interested
4 parties to appear and show cause why said forfeiture should
5 not be declared.
6          DATED: November 29, 2018
7                                       ADAM L. BRAVERMAN
                                        United States Attorney
8
                                        s/ Bruce C. Smith
9                                       BRUCE C. SMITH
                                        Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            14
Case 3:18-cv-02697-DMS-NLS Document 1-1 Filed 11/29/18 PageID.15 Page 1 of 1




                                                                               TRATION
                  Case 3:18-cv-02697-DMS-NLS Document 1-2 Filed 11/29/18 PageID.17 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                         $22,120.00 in U.S. Currency

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE

                                                                                                                                                                      '18CV2697 DMS NLS
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)

AUSA Bruce C. Smith, Phone: (619) 546-8266
USAO, 880 Front Street, Room 6293, San Diego, CA 92101-8893
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                        21 U.S.C. Section 881
 VI. CAUSE OF ACTION Brief description of cause:
                       Narcotics trafficking
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23                                                                                                            JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                         (See instructions):
       IF ANY                                JUDGE                                                                                              DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
  11/29/2018                                                              s/ Bruce C. Smith
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
